DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a hitting mechanism that comes into contact with a reinforcing fiber bundle", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to claim a process of using.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested using a phrase such as "configured to" or "adapted to" in the limitation
Claim 6 recites the limitation "the chute".  First, there is insufficient antecedent basis for this limitation in the claim.  Second, claim 1 does not set forth a chute and it is unclear where 
Claims 2-6 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) in view of Bourne (GB 734,470A).
Regarding claim 1, Eriksen discloses a reinforcing fiber mat manufacturing apparatus (a forming head 25 for forming a fiber web, thereby being capable of forming a reinforcing fiber mat; figs. 5a-5b and referencing fig. 1; paras. 0108, 0110), comprising a hitting mechanism (revolving roller 32 with spikes 32; figs. 5a-5b; paras. 0028, 0113-0114) that is configured to come into contact with a reinforcing fiber bundle (fiber agglomerates coming from inlet 6, which may comprise reinforcing fibers; see figs. 5a-5b and referencing fig. 1; paras. 0034, 0089) to split the reinforcing fiber bundle into a plurality of pieces (to disintegrate the fiber agglomerates; paras. 0033-0034, 0089), and disperses the plurality of pieces (to make an even distribution of fibers; paras. 0033-0034, 0089), 
wherein the hitting mechanism includes a rotation shaft (revolving roller 32 having a rotation shaft; see annotated fig. 5b), a pair of rotation plates attached to portions of the rotation shaft apart from each other (the spikes can be cover plate-formed wings placed in a plane orthogonally on the rotation axis of the axle; see annotated fig. 5b; para. 0064).

Regarding claim 2, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not explicitly disclose wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft.  However, Bourne teaches wherein the pair of rotation plates have a disk shape (end discs 27; fig. 6; page 2, ll. 18-28; page 3, ll. 91-97; claim 9), and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft (fig. 6; page 3, ll. 91-97; claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wearable blanket as disclosed by Eriksen, with wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft, as taught by Bourne, in order to provide a revolving rotor with a casing structure thereby effectively agitating the fibers charged into the casing structure to facilitate disintegration of the fibers (Bourne; page 3, ll. 85-100).
Regarding claim 3, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and Eriksen further discloses wherein partitioning rotation plates (see annotated fig. 5B) are attached to the rotation shaft between the pair of rotation plates (see annotated fig. 5B).
 Eriksen does not disclose wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates.  However, by combination of Eriksen and Bourne, the hitting mechanism would include a plurality of parallel hitting pieces as addressed for claim 1, and wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates (referencing fig. 6 of Bourne). 
Regarding claim 4, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not disclose wherein the hitting pieces have a diameter of smaller than 3 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the hitting pieces according to a specific application; e.g., a type, size, and/or material of the fibers to be treated.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) and Bourne (GB 734,470A) and further in view of Merges (US 3,233,836 A).
Regarding claim 5, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and Eriksen further discloses wherein the hitting mechanism is disposed in a dispersion booth (the portion of the forming head 25 accommodating distribution units 26, 27, 28, 29, 30 and 31 forming a dispersion booth; figs. 5a-5b; para. 0110) to which the rotation shaft is attached (see annotated fig. 5b), 
wherein the dispersion booth has a dispersion opening (for passing fibers to forming wire 8; figs. 5a-5b and referencing fig. 1; para. 0050; claim 8) below the hitting mechanism (revolving roller 32; figs. 5a-5b), and 
Eriksen does not disclose wherein the dispersion booth accommodates a plurality of dispersion booth partition plates extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction.  However, Merges teaches a dispersion booth for separating fibers (drum 1 for separating textile fibers from a mixture; figs. 1, 4; col. 3, ll. 34-35) comprising a plurality of dispersion booth partition structures (drum rods 3; figs. 1, 4; col. 3, ll. 53-58) extending in a direction orthogonal to an axial direction of the rotation shaft (shaft 5; figs. 1, 4; col. 3, ll. 41-45) and arranged in the axial direction (see fig. 1).  Eriksen and Merges both teach an apparatus for separating fibers.  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the dispersion booth accommodates a plurality of dispersion booth partition structures extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction as taught by Merges, in order to facilitate a desired fiber flow rate in a specific fiber flow direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the dispersion booth partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) and Bourne (GB 734,470A) and further in view of Weder (US 5,038,975 A).
Regarding claim 6, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and further discloses wherein the dispersion booth has a fall opening (see annotated fig. 5b) above the hitting mechanism (revolving roller 32; figs. 5a-5b), the fall opening is connected with a chute (see annotated fig. 5b).
Eriksen does not disclose wherein the chute accommodates a plurality of chute partition plates extending in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  However, Weder teaches a feeding device for supplying fibers to a lower chamber (filament distribution assembly 354; fig. 12; col. 14, ll. 39-58) for further treatment comprising a plurality of partition structures (comb 362; col. 14, ll. 63-68) extending in a vertical direction (see fig. 12), which allows the fibers to be deflected and fall into the lower chamber (fig. 2; col. 15, ll. 1-4).  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the chute accommodates a plurality of chute partition plates extending in a vertical direction as taught by Merges, in order to facilitate separating and directing the fibers of the bundle through the fall opening to the lower dispersion booth via gravity for further separation.  By this modification, the chute partition structures would extend in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the chute partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    902
    762
    media_image1.png
    Greyscale

Annotated Fig. 5b from US 2010/0283176 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.   Drapela (US 2007/0124894 A1) also teaches an apparatus for forming a fiber mat comprising a chute and a dispersion booth including a hitting mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732